Citation Nr: 0124018	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1997 for the award of non-service connected (NSC) 
pension.

2.  Entitlement to compensation for left leg, status post 
fracture under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that, in September 1999, the RO denied as not 
well grounded claims for service connection for left leg 
disability, lumbar spine disability, organic heart disease 
and an acquired psychiatric disorder and for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In September 2000, the veteran submitted a statement 
indicating his disagreement with the RO's decision.  To date, 
the RO has not issued a Statement of the Case.  These issues 
are referred to the RO for the appropriate action.  


REMAND

Review of the record reveals that the veteran postponed his 
August 13, 2001 hearing before a Member of the Travel Board 
pending the receipt of additional records.  In September 
2001, the Board granted his motion to reschedule his Travel 
Board hearing on the grounds of good cause.  The Board, 
therefore, remands this case to accommodate the veteran's 
hearing request.


Accordingly, this case is REMANDED to the RO for the 
following action.

The RO should undertake appropriate scheduling 
action for a personal hearing before a Member 
of the Travel Board at the RO.  Notice should 
be sent to the appellant and to his attorney 
in accordance with applicable regulations.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


